HETHERINGTON, P.J.,
dissents.
123 I respectfully dissent. The relevant version of the statute for termination of parental rights for failure to appear after notice does not prohibit the state from asking for default termination, nor does it limit the trial court from granting such termination at noticed hearings other than a date set for trial on the merits. The bold notice required by 10A 0.8.2011 $ 1-4-905(A)(2) is not required to be given in notices for any subsequent hearing after summons and service of the motion or petition. While I agree this record shows significant issues with minute orders and the printed, check-the-box forms, I am satisfied Mother was advised in court and/or through her counsel of the December 8, 2011 pre-trial hearing and she failed to appear, allowing for termination.